Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a topsheet for an absorbent article comprising a layer of fibers and a plurality of apertures having a wearer-facing opening area and a garment-facing opening area that extend in parallel planes, the wearer-facing opening being larger than the garment-facing opening, and the apertures comprising a side wall having an angle in a range of about 55-90 degrees, a garment-facing opening area of  about 1.0-7.5 mm2, a wearer-facing opening area of about 2-12 mm2, and a central major axis dimension of greater than 1.5 mm and a central minor axis dimension. The closest prior art of record, U.S. Patent 5,078,710 to Suda et al., discloses a fibrous topsheet comprising a plurality of apertures therein, but does not disclose the wearer-facing opening and the garment-facing opening of the apertures are in parallel planes. Instead, Suda discloses a garment-facing opening 4 that is located in the side wall of the aperture, as shown in figure 14, and therefore is not parallel to the wearer-facing top opening. Suda discloses in column 3, lines 24-69, that locating the garment-facing opening in the side wall of the aperture prevents clogging of the aperture resulting in liquid being promptly removed from the surface of the topsheet, and also prevents liquid from returning to the surface through the apertures. Modifying the apertures of Suda to make the garment-facing opening area in a plane parallel to the wearer-facing opening area would destroy the invented function of the invention of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781